

115 HR 2890 IH: Housing Opportunity Mortgage Expansion Act
U.S. House of Representatives
2017-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2890IN THE HOUSE OF REPRESENTATIVESJune 13, 2017Mr. Hultgren (for himself and Ms. Moore) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Federal Home Loan Bank Act to permit captive insurance companies that were members of
			 a Federal Home Loan Bank prior to September 12, 2014, to continue to be
			 eligible to be members of such a Bank, and for other purposes.
	
 1.Short titleThis Act may be cited as the Housing Opportunity Mortgage Expansion Act. 2.Membership eligibility of certain captive insurance companiesSection 4 of the Federal Home Loan Bank Act (12 U.S.C. 1424) is amended by adding at the end the following:
			
				(d)Membership eligibility of certain captive insurance companies
 (1)In generalA captive insurance company that was admitted to Federal Home Loan Bank membership prior to September 12, 2014, may continue its membership in its Federal Home Loan Bank, to the same extent as any other insurance company, if its Federal Home Loan Bank determines, including based on information submitted by such company, that the affiliate company it insures has a history and mission of supporting residential mortgage activities.
 (2)BenefitsCaptive insurance companies described under paragraph (1) shall have the same benefits of membership in their Federal Home Loan Bank as they had prior to January 19, 2016, and section 1263.6(e)(1) of title 12, Code of Federal Regulations, as added by the final rule titled Members of Federal Home Loan Banks (81 Fed. Reg. 3245; Jan. 20, 2016), shall not apply to such companies.
					.
		